TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00179-CR



                                       Calvin Conway, Appellant

                                                     v.

                                     The State of Texas, Appellee




     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
             NO. 99-294-K277, HONORABLE DON HUMBLE, JUDGE PRESIDING



                              MEMORANDUM OPINION


                In January 2000, appellant Calvin Conway pleaded guilty to attempted indecency with a

child by contact. Tex. Pen. Code Ann. ' 15.01(a) (West 1994), ' 21.11(a)(1) (West Supp. 2003).

Pursuant to a plea bargain, the district court deferred adjudication and placed appellant on community

supervision. He now appeals from the judgment of conviction rendered after the court revoked supervision,

adjudicated him guilty, and assessed punishment at imprisonment for seven years.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d

553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

                 Appellant filed a pro se brief. In it, he argues that he did not violate the conditions of

supervision as found by the district court. The decision to proceed with an adjudication is not appealable.

Tex. Code Crim. Proc. Ann. art. 42.12, ' 5(b) (West Supp. 2003). Thus, the pro se brief presents nothing

for review.

                 We have reviewed the record and the briefs and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Affirmed

Filed: January 30, 2003

Do Not Publish




                                                     2